El Juez Pbesidénte Sb. bel Tobo,
emitió la opinión del tribunal.
La sentencia contra la cual se establecieron las apela-ciones números 2325 y 2911 acumuladas por orden del tribunal, copiada a la letra, es como signe:
“Bistkito Judicial de Huma cao, P. R. — EN la Cokte de Dis-trito. — Eladia Cruz y Jiménez, Viuda de Jiménez, demandante, versus Da Sucesión del Doctor Manuel Jiménez Cruz, demandados, y Enrique Delgado y otros, interventores. — Civil No. 5501. — Sobre: Nulidad de arrendamiento. — Sentencia.—Con observancia de todos los trámites legales y representadas las partes por sus respectivos abogados, José de Guzman Benitez por la demandante, Francisco González por los demandados y A. Dones por los interventores, se celebró la vista de este caso, en el curso de la cual los litigantes pre-sentaron prueba documental y de testigos en apoyo de sus respec-tivos puntos de vista, y sometido el caso la corte ordenó la presen-tación de alegatos escritos y se reservó su resolución.
“Hoy 25 de junio de 1920, la corte, por las razones que se ex-presan en su decisión obrante en el récord de este caso, entiende que debe dictar y dicta sentencia declarando sin lugar la demanda presentada, con imposición de las costas causadas a la demandante y ••'a los interventores.
“Dada en Corte abierta, en Humacao, P. R., a 25 de junio de 1920. — (F) R. Cuevas Zequeira, Juez del Distrito. — Attest: (F). A. Ramírez Jr„ Secretario.”
.. Esa sentencia se dictó en un pleito iniciado el 23 de ju-lio de 1918 por Eladia Cruz y Jiménez, viuda de Jiménez, de ochenta y dos -años de edad, contra la Sucesión de su bijo el Dr. Manuel Jiménez Cruz compuesta de los hijos del Doctor nombrados Isabel, Manuel, Gabriel y Concepción y-de'su viuda Florentina Jiménez, sobre “nulidad de arren-damiento.” La demandante compareció por medio de su *835abogado José de Guzmán Benitez. La Sucesión demandada archivó sn contestación el 20 de febrero de 1920.
El 17 de abril de 1919, compareció por sn abogado A. Dones, Enrique Delgado, Casado con Gertrudis Giménez Cruz, bija de doña Eladia, y, autorizado por la Corte, ar-chivó una demanda como interventor, titulada de “nulidad de un contrato de arrendamiento y de otros actos y recla-mación de perjuicios” y dirigida contra Eladia Cruz y Ji-ménez viuda de Jiménez, la Sucesión del Doctor Manuel Ji-ménez Cruz y Joaquín Jiménez Cruz. La demanda de in-tervención fué contestada en abril 21, 1919, por Eladia Cruz viuda de Jiménez allanándose a la misma. La Sucesión del Doctor Jiménez Cruz pidió la eliminación de ciertos parti-culares de dicha demanda de intervención en un escrito fe-chado el 26 de' abril de 1919. No constada resolución de la corte pero debió ser favorable en todo o en parte porque seguidamente aparece de los autos una demanda enmendada del interventor Enrique Delgado fechada el 5 de junio de 1919. A esta demanda enmendada contestó en 4 de sep-tiembre de 1919 la Sucesión del Doctor Jiménez Cruz pi-diendo que fuera declarada sin lugar.
El 15 de septiembre de 1919, con permiso de la corte, por medio del abogado Dones, comparecieron los llamados nuevos interventores Eladia, Bamona, María Dolores, Ma-ría Joaquina y Josefa Jiménez Cruz, y Joaquin, Juan y Dolores Jiménez Matutez, y archivaron su demanda titu-lada “de nulidad de un contrato de arrendamiento y re-clamación de perjuicios,” contra Eladia Cruz viuda de Ji-ménez, la Sucesión del Doctor Jiménez Cruz y Joaquín Jimenez Cruz. Doña Eladia contestó allanándose a la de-manda de los nuevos interventores el 28 de septiembre de 1919. La Sucesión del Doctor Jiménez Cruz lo hizo, opo niéndose, el 18 de febrero de 1920.
En mayo 8, 1920, todos los interventores por medio de *836su abogado Dones acusaron la rebeldía del demandado Joa-quín Jiménez Cruz y la rebeldía fue anotada por el secre-tario de la corte el 12 de mayo de 1920.
Celebrado el juicio, la corte dicto la sentencia que deja-mos transcrita. El secretario archivó en los autos la notifi-cación de la sentencia a José de Guzmán Benitez y A. Do-nes, abogados de la demandante y de los interventores. El 9 de julio apelaron contra la sentencia los interventores no-tificando al secretario. El 19 de julio apeló la demandante por su abogado Guzmán, notificando el escrito al secretario y al abogado de la Sucesión del Doctor Jiménez Cruz.
Dedicáronse entonces los apelantes a la preparación de la transcripción de los autos y tuvieron lugar los procedi-mientos a que se refieren las decisiones de este tribunal de enero 13 de 1921, reportada en 29 D. P. R. 5, anulando cier-tas órdenes dictadas concediendo prórrogas para radicar la exposición del casoj de 23 de diciembre de 1921, reportada en 30 D. P. R. 57, ordenando la eliminación de la transcrip-ción de la evidencia archivada, y de 3 de julio de 1922, reportada en 30 D. P. R. 853, reiterando la misma resolu ción de 23 de diciembre de 1921..
Ambas apelaciones, la de la demandante doña Eladia y la de los interventores, se tramitaron bajo el número 2325 de este tribunal.
Así las cosas, el demandado Joaquín Jiménez Cruz se dirigió al secretario de la Corte de Distrito de Humacao por medio de un escrito fechado el 3 de octubre de 1922 y le pidió que le notificara la sentencia lo que hizo el secre tario el 16 de octubre de 1922. Joaquín Jiménez Cruz, en-tonces, por medio de su abogado José Martínez Dávila, ei 26 de octubre de 1922, apeló de la sentencia de 25 de junio de 1920, notificando su escrito al secretario y a los aboga dos Guzmán, Dones y González. El recurso interpuesto se radicó en este Tribunal Supremo con el No. 2911.
*837La Sucesión del Doctor Jiménez Cruz en noviembre 20 de 1922, solicitó la desestimación del recurso No. 2911. Las partes' fueron oídas el 4 de diciembre de 1922 y la corte pospuso la decisión de las cuestiones suscitadas para cuando el caso se viera en su fondo y ordenó la acumulación de los autos a los radicados bajo el No. 2325.
Finalmente, el 31 de mayo de 1923, se celebró la vista con asistencia de todas las partes quedando sometidas a la consideración y decisión del tribunal la totalidad de las cuestiones envueltas. «
Mientras los anteriores hechos ocurrían, murieron doña Eladia Cruz viuda de Jiménez y don Enrique Delg’ado. Los herederos de doña Eladia, con excepción de sus nietos los hijos del doctor Jiménez Cruz, pidieron que se les sustitu-yera por su causante y así lo acordó la corte. Doña Ger-trudis Jiménez y sus hijas Aurora y Gertrudis Delgado y Jiménez sustituyeron a Enrique Delg’ado.
A los efectos de la apelación interpuesta por doña Ela-dia y los interventores, no cabe examinar la prueba prac-ticada. El récord sólo consta de las alegaciones y la sen-tencia.
En cuanto a la apelación establecida por Joaquín Ji-ménez Cruz, es necesario resolver primero la moción de de-sestimación del recurso. Sólo en el caso de que se decla-rara sin lugar dicha moción, debería entrarse en el fondo. La transcripción es completa. Contiene la prueba que fué eliminada en los otros recursos.
Comenzaremos nuestro estudio por las cuestiones plan-teadas por la primitiva demandante y los interventores. Se han presentado alegatos por separado. El de doña Eladia contiene trece señalamientos de error. El de los interven-tores nueve.
El primer error es el mismo. Se sostiene que la corte erró al limitarse a declarar sin lugar la demanda dejando *838sin resolver las demandas de los interventores. Sobre ello se llenan páginas y más páginas de los alegatos. A nuestro juicio sólo existe la omisión de tres eses. No ya recurriendo a la opinión de la corte, sino limitándonos a la propia senten-cia, se ve claramente que por ella se resolvieron todas las cues-tiones levantadas. En la sentencia se bace constar la com-parecencia de la demandante y de los interventores y se im-ponen las costas a la una y a los otros. Es indudable que la intención del juez fué decir ‘ ‘las demandas presentadas” en vez de “la demanda presentada.” Se trata de un simple error material que no puede servir de base a la revo-cación de la sentencia. Sólo a su enmienda. Martínez v. Oppenheimer, 31 D. P. R. 904.
Todos los otros errores se refieren a cuestiones susci-tadas y dejadas de resolver por la corte, o resueltas por ella erróneamente, a juicio de los apelantes, y a la impo-sición de las costas. Para argumentar esos errores se bacen esfuerzos extraordinarios, pero la verdad es que eli-minada de la transcripción la prueba y basándose la sen-tencia apelada no sólo en las alegaciones sino en la aprecia-ción de la prueba, la situación de los apelantes es más que difícil, imposible. Sería alargar innecesariamente esta opi-nión discutir uno por uno dichos errores. Los fiemos exa-minado y fiemos llegado a la conclusión de que todos ca-recen de fundamento, y en cuanto a las costas no habién-dose demostrado que la corte abusara de su poder discre-cional, tampoco cabe revocar su decisión.
Veamos ahora la apelación interpuesta por Joaquín Ji-ménez Cruz.
Dicho Joaquín Jiménez Cruz fué demandado por los in-terventores. En sus demandas alegaron éstos la nulidad de cierto contrato de arrendamiento otorgado por doña Ela-dia Cruz viuda de Jiménez con el doctor Manuel Jiménez Cruz y con Joaquín Jiménez Cruz. . El demandado Joaquín *839Jiménez no compareció, como dejamos consignado, y se anotó sn rebeldía. Apeló $n la forma que hemos visto y pende ante nosotros la moción solicitando la desestimación del re-curso por él interpuesto, a que nos hemos referido.
La moción se basa en que Joaquín Jiménez no es una parte. perjudicada por la sentencia y por tanto no tiene de-recho a apelar.
Después de un estudio detenido de todas las cuestiones envueltas, estamos convencidos de que procede la desesti-mación del recurso.
¿Cuál fué y es la posición de Joaquín Jiménez en este pleito? De acuerdo con las alegaciones la de un demandado que otorgó un contrato de arrendamiento cuya nulidad se pide. ¿Qué hizo durante el litigio? Nada absolutamente. ¿Cuál fué la sentencia? Una por virtud de la cual se de-claró sin lugar la demanda. Dentro, pues, del círculo de las alegaciones, la sentencia dictada contra este demandado rebelde en nada le perjudica; le favorece en un todo.
Es cierto que se acompañó a la impugnación de la mo-ción de desestimación una copia de la declaración prestada en el juicio por Joaquín Jiménez de la cual se desprende que él está en contra de la otra parte demandada, los he-rederos de su hermano el doctor Manuel Jiménez Cruz, pero si ello era así, él debió figurar asociado como deman-dante a los interventores o éstos debieron demandarlo en tal concepto y no en el que lo hicieron. Es después que doña Elaclia y los interventores vieron perdida su apelación por no haber archivado la prueba, que surge Joaquín Ji-ménez Cruz, pero por más que se desee es imposible alte-rar el procedimiento.
Procediendo la desestimación del recurso, claro es que no cabe entrar en el fondo del mismo, pero deseamos consig-nar que la confirmación de la sentencia dictada no envuelve a nuestro juicio injusticia notoria. Creemos que el juez sen-*840teñciador penetró con firmeza en la entraña del litigio y dictó el fallo qne las circunstancias concurrentes demanda-ban.
Por virtud de todo lo expuesto debe declararse sin lugar la apelación establecida por doña Eladia y los intervento-res y desestimarse la interpuesta por Joaquín Jiménez, con-firmándose, en su consecuencia, la sentencia apelada.
Confirmada la. sentencia apelada, modificán-dola.
Jueces concurrentes: Sres. Asociados Aldrey, Hutcbison y Franco Soto.
• El Juez Asociado Sr. Wolf firmó: “Por las razones de la opinión y por otras conforme con la sentencia.”